United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 05-3121
                                  ___________

United States of America,              *
                                       *
              Appellee,                *
                                       * Appeal from the United States
         v.                            * District Court for the
                                       * District of Nebraska.
Enrique Garcia-Sanchez,                *
                                       *    [UNPUBLISHED]
              Appellant.               *
                                  ___________

                             Submitted: October 6, 2006
                                Filed: October 17, 2006
                                 ___________

Before MURPHY, BYE, and MELLOY, Circuit Judges.
                           ___________

PER CURIAM.

       Enrique Garcia-Sanchez appeals the 108-month prison sentence the district
     1
court imposed after he pleaded guilty to one count of conspiring to distribute and
possess with intent to distribute 500 grams or more of methamphetamine mixture, in
violation of 21 U.S.C. § 846. His counsel has moved to withdraw, and has filed a
brief under Anders v. California, 386 U.S. 738 (1967), requesting a review of the
sentence for reasonableness.



         1
        The Honorable Laurie Smith Camp, United States District Judge for the
District of Nebraska.
       We conclude that the sentence is not unreasonable: the district court properly
considered the 18 U.S.C. § 3553(a) factors in sentencing Garcia-Sanchez within the
Guidelines range, and nothing in the record rebuts the presumption that the sentence
is reasonable. See United States v. Booker, 543 U.S. 220, 260-64 (2005) (appellate
courts should review post-Booker sentences for unreasonableness; district courts must
consult Guidelines and take them into account when sentencing, along with other
§ 3553(a) factors); United States v. Lincoln, 413 F.3d 716, 717-18 (8th Cir.) (sentence
within applicable Guidelines range is presumptively reasonable and burden is on
defendant to rebut that presumption), cert. denied, 126 S. Ct. 840 (2005); United
States v. Tobacco, 428 F.3d 1148, 1151 (8th Cir. 2005) (presumption of
reasonableness can be rebutted if district court failed to consider relevant factor that
should have received significant weight, gave significant weight to improper or
irrelevant factor, or considered only appropriate factors but committed clear error of
judgment in weighing them).

       Having reviewed the record under Penson v. Ohio, 488 U.S. 75, 80 (1988), we
find no nonfrivolous issues. Accordingly, we affirm the district court’s judgment and
also grant counsel's motion to withdraw on condition that he show that he has
informed Garcia-Sanchez of the procedures for petitioning the Supreme Court for
certiorari, in compliance with Part V of our plan to implement the Criminal Justice
Act.

                        ______________________________




                                          -2-